DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 12 claims and claims 1-12 are pending.

Response to Preliminary Amendment
The Examiner acknowledges the preliminary amendments dated 04/08/2021 to the original specification.
 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

discloses an image processing method and an apparatus therefor”). 
Appropriate correction is required. Also see MPEP 608.01(b), Paragraph C – “Language and Format”.

Claim Objections
Claim 7 is objected to because of the following informalities: 
Claim 7 recites “wherein the second division mode is determined …”. The Examiner believes the bold text should be replaced with “partitioning”, otherwise it potentially results in a 112(b) antecedent basis rejection. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,939,099 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 7 of U.S. Patent No. 10,939,099 B2. 

16325091 (Instant Application)
10,939,099 B2 (Patent)

Claim 1
Claim 1
1
An image decoding method comprising:
A method for processing an image based on an inter prediction, the method comprising:
2
deriving motion information of a first prediction unit determined by a first partitioning mode of a current block and motion information of a second prediction unit determined by a second partitioning mode of the current block;
obtaining a first partitioning mode of a current block based on a partitioning mode of a reference picture on a reference picture list 0 and a second partitioning mode of the current block based on a partitioning mode of a reference picture on a reference picture list 1;
3
generating a prediction block of the first prediction unit by using the motion information of the first prediction unit and generating a prediction block of the second prediction unit by using the motion information of the second prediction unit; and
deriving first motion information of the current block based on the first partitioning mode of the current block and second motion information of the current block based on the second partitioning mode of the current block;
4
generating a prediction block of the current block in units of sub-prediction unit determined by combining the first prediction unit and the second prediction unit by using the first prediction block and the second prediction block,
generating a first prediction block by referring to the reference picture on the reference picture list 0 based on the first motion information and generating a second prediction block by referring to the reference picture on the reference picture list 1 based on the second motion information of the current block;
5
wherein a most probable mode (MPM) list for the second partitioning mode is configured according to the first partitioning mode, and
generating a sub-prediction block of the current block by combining the first prediction block and the second prediction block; and
6
the second partitioning mode is determined within the MPM list.
processing the image based on the sub-prediction block.


Claim 6


The method of claim 1, wherein a most probable mode (MPM) candidate list for the second partitioning mode of the current block is configured based on the first partitioning mode of the current block.


Claim 7


The method of claim 6, wherein a value of 0 is allocated to a partitioning mode which has a same partitioning width and a same partitioning height as the first partitioning mode of the current block in the MPM candidate list.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The difference in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical except that some detailed parameters (e.g. reference picture list0 and list1) of the patent claim limitation. Although, patent claim 1 does not have the MPM limitations of the instant application, however, patent claims 6 and 7, which are directly or indirectly dependent on patent claim 1, disclose the MPM limitations of the instant application completely. Therefore, the patent claim limitation anticipates the instant claim limitation. Therefore, the instant application claim 1 as a whole is not patentably distinct from the patent claim 1, 6 and 7.
This is a non-statutory anticipatory type double patenting over Patent claim 1. 

2-11 of the instant application are directly or indirectly dependent on instant application claim 1 and therefore are rejected based on the combination of patent claims 1-10.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,939,099 B2 in view of Lim et al. (US PGPub 2019/0289301 A1).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,939,099 B2 in view of Lim et al. (US PGPub 2019/0289301 A1). Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

16325091 (Instant Application)
10,939,099 B2 (Patent)

Claim 12
Claim 11
1
an image decoding apparatus comprising:
An apparatus for processing an image based on an inter prediction, the apparatus comprising: a processor configured to:
2
a motion information deriving unit deriving motion information of a first prediction unit determined by a first partitioning mode of a current block and motion information of a second prediction unit determined by a second partitioning mode of the current block; and
obtain a first partitioning mode of a current block based on a partitioning mode of a reference picture on a reference picture list 0 and a second partitioning mode of the current block based on a partitioning mode of a reference picture on a reference picture list 1,
3
a prediction block generating unit generating a prediction block of the first prediction unit by using the motion information of the first prediction unit and generating a prediction block of the second prediction unit by using the motion information of the second prediction unit and
derive first motion information of the current block based on the first partitioning mode of the current block and second motion information of the current block based on the second partitioning mode of the current block,
4
generating a prediction block of the current block in units of sub-prediction unit determined by combining the first prediction unit and the second prediction unit by using the first prediction block and the second prediction block,
generate a first prediction block by referring to the reference picture on the reference picture list 0 based on the first motion information and generating a second prediction block by referring to the reference picture on the reference picture list 1 based on the second motion information of the current block,

wherein a most probable mode (MPM) list for the second partitioning mode is configured according to the first partitioning mode, and
generate a sub-prediction block of the current block by combining the first prediction block and the second prediction block, and
6
the second partitioning mode is determined within the MPM list.
process the image based on the sub-prediction block.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The difference in claim limitations of the instant application and the patent are highlighted in bold texts. Although the instant application claim limitations appear to be a broader version of the corresponding Patent claim limitation, however, a close review shows that the limitations are identical except that some detailed parameters (e.g. reference picture list0 and list1) of the patent claim limitation. Although, patent claim 11 does not have the MPM limitations of the instant application, however, Lim et al. teach a method of decoding in the same field of endeavor (Abstract), where it teaches creating an MPM list for different partitioning modes as shown in Fig. 24 and disclosed in [0276], [0297]-[0300]. As shown in Fig. 24, the second partitioning of two NxN inter prediction sub-blocks A and B are within the first partitioning of 2NxN. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the Patent’s invention of inter prediction mode based image processing to include Lim et al's usage of MPM list based on the partitioning scheme, because using the MPM lists for (Lim et al.; [0277], L1-4). Therefore, the instant application claim 12 as a whole is not patentably distinct from the patent claim 11 in view of Lim et al. 
This is a non-statutory obviousness type double patenting over Patent claim 11 in view of Lim et al.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
a motion information deriving unit deriving motion information of a first prediction unit” and “a prediction block generating unit generating a prediction block of the first prediction unit” in claim(s) 12.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a motion information deriving unit” is denoted by reference numeral 2103 (Fig. 21) with the function of generating a prediction block of the first prediction unit using the motion information of the first prediction unit (P97, [0546]) with the apparent structure of application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors (P99, [0551]); “a prediction block generating unit” is denoted by reference numeral 2104 (Fig. 21) with the function of generating the prediction block of the current block in the sub-prediction unit determined by combining the first prediction unit and the second prediction unit (P98, [0548]) with the apparent structure of application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays (FPGAs), processors, controllers, micro-controllers, microprocessors (P99, [0551]). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The terms "relatively small" and “relatively large” in claim 10 are relative terms which render the claim indefinite.  The term "relative" is not definitive and not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of the term “relative”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US PGPub 2018/0376137 A1) in view of Lim et al. (US PGPub 2019/0289301 A1).

Regarding Claim 1, Jun et al. teach an image decoding method (Abstract) comprising: 
deriving motion information of a first prediction unit determined by a first partitioning mode of a current block ([0009]; It teaches motion vector information related to the first [0063]-[0064], wherein Figs. 4, 8 show different partitioning modes of the current block) and motion information of a second prediction unit determined by a second partitioning mode of the current block ([0009]; It teaches motion vector information related to the second reference block of the second reference picture of the current block, which is equivalent of the prediction unit as disclosed in [0063], wherein Figs. 4, 8 show different partitioning modes of the current block. It is to be noted that coding parameters in a coded bitstream received by a decoder includes various information including motion information as disclosed in [0062]); 
generating a prediction block of the first prediction unit by using the motion information of the first prediction unit ([0009]; [0018]; [0066]; It teaches generating a prediction block of the first partitioned sub prediction block as shown in Fig. 14) and generating a prediction block of the second prediction unit by using the motion information of the second prediction unit ([0009]; [0018]; [0066]; It teaches generating a prediction block of the second partitioned sub prediction block as shown in Fig. 14); and 
generating a prediction block of the current block in units of sub-prediction unit ([0215]-[0216]; [0224]-[0225]; It teaches generating prediction block from the partitioned sub-prediction units) determined by combining the first prediction unit and the second prediction unit by using the first prediction block and the second prediction block ([0016], [0023]; [0210], See Eqn. 2 in [0180]-[0181], where it teaches combining the two partitioned sub-prediction units motion information by the weighting factors to generate the prediction block of the current block).
Jun et al. teach having reference picture list0 and list1 as disclosed in [0065], but it does not explicitly teach an MPM (Most Probable Mode) list for different partitioning modes.
However, Lim et al. teach a method of decoding in the same field of endeavor (Abstract), where it teaches creating an MPM list for different partitioning modes as shown in Fig. 24 and disclosed in [0276], [0297]-[0300]. As shown in Fig. 24, the second partitioning of two NxN inter prediction sub-blocks A and B are within the first partitioning of 2NxN. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Jun et al’s invention of enhancing inter prediction by using sub-partitioned blocks motion information to include Lim et al's usage of MPM list based on the partitioning scheme, because using the MPM lists for partitioned sub-blocks improve the coding efficiency (Lim et al.; [0277], L1-4).

Regarding Claim 2, Jun et al. and Lim et al. teach the image decoding method of claim 1, wherein a type and/or an order of a partitioning mode included the MPM list is determined according to at least any one of the first partitioning mode of the current block, the first partitioning mode of a neighbor block of the current block, and the second partitioning mode of the neighbor block of the current block (Lim et al.; [0273]; Figs. 22, 24; it shows MPM list generation based on partitioning mode (Fig. 4), first partitioning mode of 2NxN of block C (Fig. 24) which is intra predicted and the list is generated from the neighboring blocks as shown in Fig. 22. Also the second partitioning mode of NxN blocks A, B (Fig. 24) contributes to the MPM list generation).  

3, Jun et al. and Lim et al. teach the image decoding method of claim 1, wherein a candidate partitioning mode for the second partitioning mode is limited to a smaller number than the candidate partitioning mode for the first partitioning mode (Jun et al.; Fig. 15, [0245], [0247]-[0248]; Figs. 4, 8 show 8 possible options for first partitioning. However, it teaches in [0245] that when the first partitioning is either 2NxN, 2NxnU, or 2NxnD, the second partition can only be vertical partition, thereby reducing the number of partition options for second partitioning mode).  

Regarding Claim 4, Jun et al. and Lim et al. teach the image decoding method of claim 1, wherein the first partitioning mode is any one of 2N x 2N, 2N x N, N x 2N, N x N, 2N x nU, 2N x nD, nL x 2N, and nR x 2N and the second partitioning mode is any one of partitioning modes different from the first partitioning mode (Jun et al.; Figs. 4, 8).  

Regarding Claim 6, Jun et al. and Lim et al. teach the image decoding method of claim 1, wherein the MPM list includes a predetermined partitioning mode N_mode (Jun et al. in [0236] teach about predetermined partitioning mode, whereas Lim et al. teach MPM list that includes the predetermined partition mode as described in [0298]-[0299] and shown in Fig. 24), and 
the N_mode is a partitioning mode to partition a block by using at least one of partitioning lines of the current block according to the first partitioning mode and one additional partitioning line (Lim et al.; Fig. 9; It shows a first partitioning mode, e.g., NxN which constitutes the top level 4 equal sized sub-blocks and the top right sub-block is partitioned again by second partitioning mode of Nx2N with one additional vertical line (right side of CU1)).  

Regarding Claim 7, Jun et al. and Lim et al. teach the image decoding method of claim 1, wherein the second division mode is determined so that a width of a block partitioned from the current block is the same as that of the neighbor block adjacent to an upper side of the current block (Jun et al.; Figs. 4, 8 show the partitioning mode 2NxN which has the width of the partitioned block being same as the width of the upper adjacent block) and a height of the block partitioned from the current block is the same as that of the neighbor block adjacent to a left side of the current block (Jun et al.; Figs. 4, 8 show the partitioning mode Nx2N which has the height of the partitioned block being same as the height of the left adjacent block).  

Regarding Claim 8, Jun et al. and Lim et al. teach the image decoding method of claim 1, wherein each of the blocks partitioned according to the first partitioning mode from the current block is partitioned by the second partitioning mode (Jun et al.; Figs. 3, 5; It shows how the current block is first partitioned using first partition mode and each of the sub-partition block is partitioned using a second partition mode).  

Regarding Claim 9, Jun et al. and Lim et al. teach the image decoding method of claim 1, wherein the second partitioning mode indicates a block in which bi-directional prediction is available among the blocks partitioned according to a partitioning type of the current block and the second partitioning mode (Jun et al.; [0169]-[0170]; Fig. 9 shows the bi-prediction scheme that is available for the blocks partitioned according to the partition modes of Figs. 4, 8).  

Regarding Claim 11, Jun et al. and Lim et al. teach the image decoding method of claim 1, wherein the second partitioning mode applied to a luma component and a chroma component of the current block is independently determined (Jun et al.; [0056]; Fig. 9 shows the partitioning of the luma Y and the chroma Cb, Cr being partitioned independently).  

Regarding Claim 12, Jun et al. teach an image decoding apparatus (Abstract) comprising: 
a motion information deriving unit (Fig. 2, reference numeral 250) deriving motion information of a first prediction unit determined by a first partitioning mode of a current block ([0009]; It teaches motion vector information related to the first reference block of the first reference picture of the current block, which is equivalent of the prediction unit as disclosed in [0063]-[0064], wherein Figs. 4, 8 show different partitioning modes of the current block) and motion information of a second prediction unit determined by a second partitioning mode of the current block ([0009]; It teaches motion vector information related to the second reference block of the second reference picture of the current block, which is equivalent of the prediction unit as disclosed in [0063], wherein Figs. 4, 8 show different partitioning modes of the current block. It is to be noted that coding parameters in a coded bitstream received by a decoder includes various information including motion information as disclosed in [0062]); and 
a prediction block generating unit ([0122], L1-5; Fig. 2, reference numeral 250) generating a prediction block of the first prediction unit by using the motion information of the first prediction unit ([0009]; [0018]; [0066]; It teaches generating a prediction block of the first partitioned sub prediction block as shown in Fig. 14) and generating a prediction block of the second prediction unit by using the motion information of the second prediction unit ([0009]; [0018]; [0066]; It teaches generating a prediction block of the second partitioned sub prediction block as shown in Fig. 14) and generating a prediction block of the current block in units of sub-prediction unit ([0215]-[0216]; [0224]-[0225]; It teaches generating prediction block from the partitioned sub-prediction units) determined by combining the first prediction unit and the second prediction unit by using the first prediction block and the second prediction block ([0016], [0023]; [0210], See Eqn. 2 in [0180]-[0181], where it teaches combining the two partitioned sub-prediction units motion information by the weighting factors to generate the prediction block of the current block).
 Although, Jun et al. teach having reference picture list0 and list1 as disclosed in [0065], but it does not explicitly teach an MPM (Most Probable Mode) list for different partitioning modes.
However, Lim et al. teach a method of decoding in the same field of endeavor (Abstract), where it teaches creating an MPM list for different partitioning modes as shown in Fig. 24 and disclosed in [0276], [0297]-[0300]. As shown in Fig. 24, the second partitioning of two NxN inter prediction sub-blocks A and B are within the first partitioning of 2NxN. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Jun et al’s invention of enhancing inter prediction by using sub-partitioned blocks motion information to include Lim et al's usage of MPM list based on the partitioning scheme, because using the MPM lists for partitioned sub-blocks improve the coding efficiency (Lim et al.; [0277], L1-4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US PGPub 2018/0376137 A1) in view of Lim et al. (US PGPub 2019/0289301 A1) and further in view of Lim et al. (US PGPub 2014/0328403 A1) hereinafter called Lim2.

5, Jun et al. and Lim et al. teach the image decoding method of claim 1, wherein the MPM list includes a predetermined partitioning mode N_mode (Jun et al. in [0236] teach about predetermined partitioning mode, whereas Lim et al. teach MPM list that includes the predetermined partition mode as described in [0298]-[0299] and shown in Fig. 24), and 
the N_mode is a partitioning mode to partition a block using a line segment connecting one or more points among vertexes of the current block and one or more points determined on a side of the current block according to the first partitioning mode (Jun et al.; Figs. 4, 8 show partitioning modes, e.g. 2NxN or Nx2N, where a dotted line between points of two sides of the block determine the partitioning scheme).
Although, Jun et al. show in Figs. 4, 8, partitioning modes, e.g. 2NxN or Nx2N, where a dotted line between points of two sides of the block determine the partitioning scheme, but it does not explicitly show partitioning by lines passing through one or more vertexes of the current block.
However, Lim2 teaches a decoding method in the same field of endeavor (Abstract), where it shows the partitioning scheme where lines passing through one or more vertexes of the current block (Lim2; Fig. 3, reference numerals 205, 206).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Jun et al’s invention of enhancing inter prediction by using sub-partitioned blocks motion information to include Lim2's partitioning by lines passing through vertexes, because it creates symmetric and equal sized prediction units (Lim2; [0035]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US PGPub 2018/0376137 A1) in view of Lim et al. (US PGPub 2019/0289301 A1) and further in view of Lee (US PGPub 2019/0158835 A1).

Regarding Claim 10, Jun et al. and Lim et al. teach the image decoding method of claim 1.
Although, Jun et al. teach weighted partitioning as shown in [0180], Eqn. 1, but it does not explicitly teach wherein the first partitioning mode indicates a partitioning mode for a reference picture in which a distance between a current picture and a reference picture is relatively small and the second partitioning mode indicates a partitioning mode for a reference picture in which the distance between the current picture and the reference picture is relatively large.
However, Lee teaches a decoding method in the same field of endeavor (Abstract), where it teaches the first partitioning mode indicates a partitioning mode for a reference picture in which a distance between a current picture and a reference picture is relatively small and the second partitioning mode indicates a partitioning mode for a reference picture in which the distance between the current picture and the reference picture is relatively large (Lee; Table 4; [0207]-[0208]. Also see Eqn. 2, [0180]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Jun et al’s invention of enhancing inter prediction by using sub-partitioned blocks motion information to include Lee's usage of distance based weighting scheme for partitioning sub-units, because it enables the decoder to efficiently (Lee; [0207]-[0208]; Table 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “METHOD AND APPARATUS FOR ENCODING MOTION INFORMATION, AND METHOD AND APPARATUS FOR DECODING SAME” – Lee, US PGPub 2014/0133570 A1.
2. “IMAGE ENCODING/DECODING METHOD AND DEVICE, AND RECORDING MEDIUM IN WHICH BITSTREAM IS STORED” – Lee et al., US PGPub 2019/0222837 A1.
3. “METHOD AND APPARATUS FOR PROCESSING VIDEO SIGNAL” – Lee, US PGPub 2019/0246133 A1.
4. “METHOD AND APPARATUS FOR PREDICTION MODE AND PARTITION MODE SYNTAX CODIND FOR CODING UNITS IN HEVC” – Zhang et al., US PGPub 2014/0211850 A1.
5. “INTRA PREDICTION METHOD AND DEVICE” – Ko et al., US PGPub 2019/0191155 A1.
6. “SUB-PREDICTION UNIT (PU) BASED TEMPORAL MOTION VECTOR PREDICTION IN HEVC AND SUB-PU DESIGN IN 3D-HEVC” – Chen et al., US PGPub 2015/0085935 A1.
7. "Overview of the High Efficiency Video Coding (HEVC) Standard" - Gary J. Sullivan, Jens-Rainer Ohm, Woo-Jin Han, and Thomas Wiegand; IEEE TRANSACTIONS ON 
8. "Block Merging for Quadtree-Based Partitioning in HEVC" - Philipp Helle, Simon Oudin, Benjamin Bross, Detlev Marpe, M. Oguz Bici, Kemal Ugur, Joel Jung, Gordon Clare, and Thomas Wiegand; IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 22, NO. 12, DECEMBER 2012.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485